Title: List of Books in John Adams’s Library in Braintree, June 1790
From: Adams, John
To: 



June. 1790.

Catalogue of Books in This Library.
Law.Vol:Abridgement of State Trials. by Salmon. 1. fol:Accomplish’d Attorney1. 8vo:
Archerley’s Brittannic Constitution.1. folBurlemaqui Nat. Law 1st Vol.Burrows Reports.3. "Blackstones Commentaries4. Quto:——— Appendix1. 8vo:——— law tracts
  1. . .Barnardiston’s Reports2. fol.Book of Rates17281. . .Bridgman’s Conveyances1725
 1. . .Booth, of Real Actions1. . .Barrington’s observations on the Statutes.1. qto.Burns Justice abridged by Greenleaf1. . .Burns’ Justice4. 8vo:Burns Ecclesiastical law.4. . .Barne’s’s Notes2. . .
Bacon’s Element of the Common law1. 4to:Bacons Abridgment5. fol.
Beccaria on Crimes and Punishments1. 8vo:Comberback’s Reports1. fol.
Comyn’s Digest
5. fol.Cokes Reports. 1680. 11 parts.1. . .Coke’s Entries1. . .Cokes Reports 12th & 13th parts2. . .46Coke’s Institute. 16281. fol.Corpus Juris Civilis. 16631. . .Croke’s Reports3. . .Cowell’s Interpreter1727.1. . .Clerk’s Instructer2. 8vo:Cunninghams law of Bills of Exchange.1. . .Crown Circuit1. . .Cowell’s Interpreter1. 4to:Complete Guide to Justices of Peace1. 8vo:Complete Parish Officer1. . . 
 
  
Corpus Juris Canonici1661.2. 4to:Cunninghams’s law dictionary2. fol.Commentaire sur l’ordonnance de la Marine2. 4to:County and town Officer1. 8vo: 
Droit de la Guerre et de la Paix Grotius2. 4to:Daltons Justice1. fol.Examen Juris feodalis1. 4to:Examen Juris Canonici1. . .Foster’s Crown law1. fol.Freeman’s Reports1. . .Formula bene placetandi1671.1. . . 
  
Fitzherberts. Nat. Brevium. Hale’s Comment.1. 4to.Fondemens de la Jurisprudence1. . .Grotius de jure Belli ae Pacis. 17381. fol. 
Godolphin’s Orphan’s legacy. 1701.1. 4to:Godolphin’s Abridgment1. . .Gilbert’s Chancery Pleas1. 8vo: 
Gilberts law of Evidence1. . .35Gilberts tenures 2 sets1. 8vo.Gilberts law of Executions1. . .Godolphin’s Admiralty Jurisdiction1. 4to:Hobart’s Reports2. fol.Hales History of the Pleas of the Crown2. . .Holt’s Reports1. . .Hardwick’s Cases1. . .Hawkin’s Pleas of the Crown1. . .Hobarts Reports. old Edit:1. . .Hist of the Exchequer1. 8vo:Hawkin’s sumary of Crown Law. 2d vol:1. . .Historical law tracts1. . .Hales Pleas of the Crown1. . .Jones’s Reports1. . .Journals of Mass. Assembly5. fol.Jurisprudentia Philologica1. 4to:Justinians’s Institutes. Harris.1. . .Jacob’s law dictionary abridged1. 8vo:Instructor clericalis6. . .Ld. Raymonds Reports2. fol.Ld. Raymonds Entries1. . .Levinz’s Reports2. . .Lillie’s Mod: Ent:1. . .Lex testamentaria. Nelson.1. 8vo:Lawyer’s Magazine1. . .Law-french dictionary1. . .39Les Pleas del Coron: Tottell 15671. 4to:Les Loix civiles. Domat.1. fol.Modern Entries2. . .Malyne’s Lex Mercatioria 16861. . . 
Murray’s Acts of Parliament1. . .Mathew Paris. Hist. Watts. 16841. . .Montesque Spirit of Laws2. 8vo:Nicolsons Historical Library.17141. fol.Nelson’s Abridgement 2d Vol: only1. . .Oughton’s Ordo Judiciorum 1738.2. 4to:  
 
Opera Baconi1. fol
Oeuvres de la Chancelier D’Argessæu11. 4to:Oeuvres de Cochin6. . .  
Peere Williams’s Reports3. fol.Province Laws Mass. 2 sets1. . .Piggot’s Conveyancing 1742.1. . .Park’s law of Insurance1787.1. 8vo:Poor laws. Foley.1. . .Pocket Conveyancer2. 12mo:  
 
Pomponius de Origine Juris1. 4to:Peckii Opera1666.1. fol.Practise of Admiralty in England1. 8vo:  
Puffendorf Law of Nat & Nations 17291. fol.
Raymond’s, Sir Thos: Reports.1. fol.Rastall’s Entries1596.1. fol.Rushworth’s historical Collections 2 sets:1. . .Roberts’s Map of Commerce1. . .49Strange’s Reports2. folSalkield’s Rep.3. . .Skinner’s Rep.1. . .Saunders Rep.1. . .Seldeni Opera3. . .State Trials9 10. . . 
  
  
  
Statutes at large9. . .Shower’s Reports2. . .Swinburn on Wills1.Siderfin’s Rep:1. . .Speculum aureum et Lumen Advocatorum 16501. 4to.Stile universel.1667.1. . .  
  
Sharpe on the law of Nature &c1. 8vo:Sharpe’s Declaration of the Peoples rights1. . .Treatise of Trade and Commerce1. . .Trials per Pais2. . .Tyrrels disquisition of the law of Nature1. . .Traité des Prises, sur mer1. 4to.  
  
Vandermuelin de origine Juris. 1691.1. 8vo:Vinii Jus civile. 1748. Lugdum’s1. 4to.Vitæ Juris consultorum. Grotius1. . .Vatel droit des Gens1. 4to.Vatel’s law of Nations1. 4to.Under Sheriff.1. 8vo:Ventris Rep.1. fol.49Vernons Cases in Chancery.2. fol.Wilson’s Rep.1. . .Woods Institutes1. . .Wingates abridgment of the Statutes1. 8vo:Woods’ Institutes of the Civil law.1. 4to:Wentworth’s Executor1. 8vo:7 
  
  
  

Divinity.Aristie ou de la divinitie1. 12mo.Burmanni Synopsis theologiæ2. quto.Bible1. 8vo.Blackwall’s sacred Classics2. 12mo.Barrows Works2. fol.Butler’s Analogy  
   
  1. 8vo:Butler’s Sermons1. 8vo:Atterbury’s Sermons4. 8voCommon Prayer.1 12.moChristians Concordance. Cotton. 1622.1. 4to:
Cottons Concordance1627.1. fol.Clarendon’s tracts1. fol.Dissenting Gentleman’s 3 Letters. Towgood1. 8vo.Easy method with Deists1. 4to.Eliots’ Sermons1. 8o.Forbes’s thoughts on Religion2. 12mo.Fuller’s holy state1. 4to.Grotius of the truth of Christianity. Clerc.1. 12mo:Hooker’s ecclesiastical Polity. 1666.1. fol.Hervy’s Letters2. 12mo:Hoadly’s Discourses1. 8voInstructions de pour les Protestants de la Forest.1. 8vo:30Kings discipline of the primitive Church1. 4to:Middleton’s, Connyers. Works4. 4to.Maclaine’s letters to Jennyngs1. 12mo:Newman’s Concordance. 1643.1. fol.Priestly’s early opinions of Jesus Christ.4. 8vo:Stillingfleets grounds of Protestantism. 1665.1. fol.Sharpe on the Prophecies S.1. 4to.Stillingfleets 6. sermons1. 4to.Sermons due P. Bourdaloue18. 8voSpincke’s Trust in God1. 8voTolands Amyntor1. 12mo:Tillotson’s Works10. 8vo:Willards Body of Divinity1. fol.Watts’s Psalms 2. sets1. 8voWisdom of God manifested in the Works of Creation. Ray.1. 8vo.47  


History.Affaires de l’angleterre et de l’Amerique11. 8vo:Annales ecclesiastici Cæsaris Baroni. 1623.1. folAntichita d’Aquileia1. fol.Annales Mundi universales1. 4to:Aretini Historia florentina. 1610.1. fol.  
  
Atene Attica1. 4to:Ammianus Marcellinus. 1693.1. 8vo:  
Anecdotes du Nord1. 8vo:Annius Florus1. 4to:America painted to the life 2 sets (by Ferd: Gorges) 1659.1. 8vo:Annales. de Tacitè7. 8vo:
Ammianus Marcellinus3. 8vo:  
 
Ancient & present State of Portugal. 1706.1. 8vo:Avignone Istoria. by Castrucci. 1678.1. 4to:Baillii, opus historicum et chron: 1668.1. fol.Bibliotheque des Anciens Philosophes. Dacier.9. 8vo:Biographia britannica6. fol. 
Burnet’s hist: of his own time2. fol.Byzantina historia1729.29. fol.Buchanani historia. Scot’s1. 8vo.80  
  
Brooke’s hist: England4. 12mo:Benezet’s hist: Guinea1. 12mo:  
Buchanani historia. Mann.1. 8vo:Bancroft’s nat: hist: Guiana1. 8vo:Belknap’s hist. New hampshire1. 8voBarafadi Historia di Ferara1. 4to:Burnet’s history of his own time4. 8vo.Cæsaris Commentaria2. 8vo:Commentaires de Cèsar. Wailly. 1775.Commentaires de Cèsar2. 8vo.Cornelius Nepos1. 8vo.Conjuration de Rienzi1. 8vo:Comment: Rep: Bat: Pestel1. 8vo:Cyrus’s travels1. 12mo:  
  
Clarendon’s hist: Rebellion6. 8vo:
Clarendon & Whitlocke compared1. 8vo:Collection of Voyages8. 8vo:  
Charlevoix his Paragua2. 8vo:Condamine. Voyage par1. 8vo:Crookshank’s hist. of the Church in Scotland2. 8vo:  
Cæsaris Comment:2. 8vo:43  
Conquest du Mexique  2. 12mo:Campi Storia di Cremona1. 4to:Chronique di Villani1. fol.De Thou Hist: universelle, from 1543 to 1607.16. 4to:De Foe’s hist: of the Union1. 4to:Dictionaire historique des usages des françois.3. 8vo:Dion Cassius15921. fol
Dictionaire Geog: hist: & Critique. Martiniere.6. fol.Davila’s Civil wars of france1. fol.Denina. Rivoluzioni D’Italia3. 4to:Discours sur l’histoire. de france9. 8vo:Disney Memoirs of Dr Sykes1. 8vo:
Dalrymple’s Memoirs3. 8vo.Duglass’s Summary2. 8vo:Donati. Roma vetus ac recens utriusq; Ædificiis illus:1. 4to:De Witt’s travels.1702.1. 4toDuctor historicus—System of Univer. Hist. (Hearne)1. 8vo53Entropius1. 8vo:Evidence of transactions in E. InidiesEtat de la france, Boulainvilliers3. fol.Etat present de Prov: unies. Janicon2. 12mo:Echard’s Rom: hist.4. 8vo:Felicita di Padoua.16231. fol.Frere hist: of Barbadoes.1767.1. 8vo:Fontaine’s hist. Poland1. 8vo:Ferrari—Citta di Lecce1728.1. 4to:Guicciardini’s hist: of Italy10. 8voGibbon’s history of Roman Empire6. 4to:Gordon’s Tacitus3. 8vo.Guicciardini’s history1599.1. fol.Gordon’s life of Cæsar Borgia1. fol.Giovanni Cronique FlorentineGianoni, Istoria del Regno di Napoli6. 4to:Geschiedenis van het Geschill &c  2. sets.1. 8vo:Gordons Sallust1. 4to:  
Gordons Tacitus5. 12mo:Good News from New England. by Ed Winslow,1. 8vo:Guicciardini Historia d’Italia.15741. 4to:Histoire de Conquiste du Peru2. 8vo:Hughes’s Nat: Hist: Barbadoes1. 4to:Histoire de Charlemagne. Gaillard4. 8vo:Histoire de l’Amerique—par Robertson.4. 8vo:Histoire de Sallust1. 8vo:Histoire de l’Amerique. Robertson, again.4. 8vo:Hist: du Roi Henry le grand1. 8vo:Hist: of the Knights of Malta. Vertot.5. 8vo:Hist: d’ Alexandre le grand. 2. Curt: 2 sets.2. 8vo:Historia major, Mathæi Paris. 1684.1. fol.Histoire de Froissart1574.1. fol.Hist: des Juifs. Josephus. 1667.2. fol.Hist: du noveau Monde. i.e. W. Indies. 1640.1. fol.Historia di Bologna.16051. fol.Hist: of Venice. Paulo Paruta. 1658.1. fol.Historia della Citta di TriesteHistoria di Faenza. 16751. fol.Hist: della Ancona1 fol.Hist: di Cremona. 16441. 4to:Page 12 & 13—84Hist: des prov-unies. Le Clerc. 3’rd only.3. fol.Hist: verum Venetiarum10. 4to:  
Hist: of Greece, by Mitford1. 4to:Hist: de Thou10. 8vo:Hist: du Stadthouderat. Raynal.2. 12mo:Hutchinson’s hist: Mass: Bay. 3 sets2. 8vo:Hist: Russie2. 8vo:Hume’s hist. Eng:8. 8vo:  
  
Hist: of America 1765. 2 sets. 4th & 6th Editions.2. 8voHistoire des Empereurs.Crevier.12. 8vo:Histoire Romaine.Rollin16. 8vo: 
Hist. de Herodien  1. 8vo:Herodiani opera2. 8vo:Hist: de Turenne1. 8vo:Hist de Suide
  1. 8vo:Hist: de Parlement d’Angleterre. Raynal.2. 8vo:Hist: de la derniere Guerre. 17853. 8vo:
Hist: di Milano.1622. 1. 4to:Historia Florentina, di Buominsegni,  1581.1. 4to:Hist: Trivigiana, di Giovanni Bonifaccio. 1591.1. 4to:Hist: di suoi tempi Giovambatista Adriani 1587.2. 4to:Hist: de la Confederation helvetique2. 8vo:Hist: di Napoli. Summonte. 1748.6. 4to:
 
91Hist: di Corfu. Marmora. 1672.1.4to:
Hist: di Matteo Villani. 1572.1. 4to:Hist: della Citta di Bologna. 1666.1. 4to:Hist: of the civil war in America. London 1780. 1. 4toHist: di Mantova. Equicola. 1610.1. 4to:Historye of Italye. London. 1549.1. 4to:Histoire de Tite Live10. 12mo:Histoire de Salluste1. 8vo:Josephi opera, gr: & lat. 1611.1. fol.I pregi della Toscana1. fol.Jornandes &c1. fol.Justini historia1. 4to:Justinis17271. 4to:Jovius de vita Leonis X.1. folJohnson’s lives of the Poets4. 8vo.Knox’s hist: of the Reformaintion in Scotland.1. 4to:28Lettres du Chevalier Temple. a la Haye. 17002. 8vo: 

Life of Turgot1. 8vo:Les Loisirs du Cheval: D’Eon13. 8vo:Life of Sir Walter Ralegh1. 8vo:  
Littletons hist. Hen. IId.6. 8vo:Livy6. 8vo:Ludlows Memoirs. 3 vol only.3. 8vo:Lusignano Hist di Cipro1. 4to.Memoirs of the house of Brandenberg.  1. 8vo:Mezeray. histoire de france7. 8vo:Memoires d’Anne d’Autriche. Mad: Motterville.5. 8vo:
Memoirs of Thomas Hollis2. 4to.Mezeray. Abregè de l’hist. de france4. 4to:Monde primitif—GebelinMillot. hist: generale9. 8vo:Memoires historiques sur la Louisiane2. 8vo:Memoires de Guy Joli  
  2. 8vo:Memorie del General Maffei1. 8vo:Memoirs du Mareschal de Berwick2. 8voMiratori—rerum Italicarum Scriptores28. fol.Memorie Storiche della Citta di Pistoia. Fioravanti.1. folMariana. hist: de Espagna2. fol.Muratori. Annali d’Italia6. 4to:Muratori. sup. Antichita Italiana3. 4to:Memoires de Lamberty14. 4to:Method of history. Wheare. 2 sets.1. 8vo:Memoire sure la Russie1. 8vo:Macauley’s hist. Eng.5. 8vo:
  
  
  
Machiavels Works4. 8vo.Marshall’s travels3. 8vo:Moll’s hist. british Colonies. 1st vol only2. 8vo:Memoires de Minorité de Louis 14th.2. 12mo:  
Memoire Breschiane.1692 1. 4to:Memoirs of the Duke of Rohan. 1660.1. 8vo:Molesworth’s account of Denmark1. 12.Millot’s Elements of History2. 8voMillots Elements of Genl hist.3. 8vo.Nani’s hist: of Venice1. fol.Nani. historia Veneta1. 4to:Neals hist. N. England. 1st. Vol only2. 8vo:Page’s 16 & 17.—152Observations on hist: of Greece. & hist of Paris. 1. 4to:Origines britannicæ. Stillingfleet.1. fol.Polybe. fragmens de—3. 8vo:Plinii hist: naturalis6. 8vo:Paterculus—Caius Velleius1. 8vo:Philosophie de l’Histoire1. 8vo.Plutarch—Œauvres de16552. fol.Purchas his Pilgrimage. 16141. folProcopius &c—1. fol.Pavlus Jovius de vita Leonis 10th. 1551.1. fol  
  
 
Plutarchi opera6. 4to:Potter’s Antiquities. 2 sets1. 8vo:Pownal on the Colonies2. 8vo:Present State of N. Eng. 1637. Hubbard1. 8vo:Prince’s chron: hist. N Eng. 1736.1. 8vo:Puffendorf’s hist: of Sweden. 17022 8vo:Parralelle de les Carthaginois et de Anglois.1. 12mo:Plutarch’s Lives5. 8vo.Putnam Genl.—Life of—by Humphries1. 12mo.Poetical Register2. 8vo.39Rivalité de la france et de l’Angleterre11. 8vo:Rushworth’s Collections. 2 sets1. fol.Raynal. hist: phil: des Indes5. 4to:Recherches des Antiquites1. 4to:Robertson’s hist: Greece1. 8vo:Robertson’s hist: Scotland. 2 sets.1. 8vo:Raynals history of the Indies.5. 8vo:Rivoluzioni di Napoli1. 8vo:Sinclair’s hist: of british Revenue1. 4to:Scipione Ammirato.1580.1. fol.Shaw’s travels1. fol.Sigonii hist: di Regno Italia. 1575.1. fol.Stuckken van Amerika1. 8vo:Stukken van tot de 13 Staaten van Amerika1. 8vo:Suetonius notis Grævii1. 4to.  
  
Sault’s Chronology1. 8vo.Scottish historic Library1. 8vo:35  
Sully’s memoirs  6. 8vo:Sheridan’s hist: Revolution in Sweden.1. 8vo:Smollets hist. of Eng.16. 8vo:
Stokes on the Colonies.1. 8vo:Suetonius. Cassanbannus. 1611.1. 4to:Summonte. hist: di Napoli1748.6. 4to:Salustii. quæ extant Cortius 1724.1. 4to:Temple’s observations on Un. Prov.1. 8vo:Tite-Live, decades de—5. 8vo:Turgot. Life of1. 8vo:Turgot. Vie de1. 8vo:  
Tacitus on Germany. Aikin.  1. 8vo:Tableau de Paris1. 4to.Tacité. traduction de7. 8vo.Traite de Westphalie6. 8vo:Titi Livii, Libri omnes superstites. 1628.1. fol.Tyrrells hist. Eng. 1st & 5th. vols only5. fol61
 

Thucidides1. fol.Temples’. Wm. Works 1st VolTaciti opera7. 8vo:T. Livii6. 8vo:Vie privee de Louis 15th.4. 8vo:Vie de M. Turgot1. 8vo:Viscaya2. folVoyage de france2. 12 mo.Vie de Phillipe 2d.4. 12mo:Vossius de historicis latinis.1651.1. 4to.Verona illustrata17324. 4to.Venner’s View of british Customs 1766. in blue.2. fol.Voyage du Paris. 2 sets1. 8vo:Zozimus. Procopius. Agathia / Jordandes, Arctinus1. fol.36 




Mathematics & Nat: Philosophy.Archimedis Opera.1544.1. fol.Astronomie. par Mon: De la Lande4. 4to:American Philosoph: transactions. 2d Vol: 2 sets.1. 4to:Analyse des Infiniments Petits, de l’Hospital.1. 8vo: 
Argoli; Astronomici.1638.1. 4to:Archimede’s opera. Barrow. 16751. 4to:Cours de Mathematique. Wolf.3. 8vo:Cluverii Geographia1. 4to:Cours de Mathematique. Bèzout.6. 8vo:Cours d’Etude. Condillac.16. 8vo:  
Curon’s Euclid1. 8vo:36Dictionaire des Sciences. Enclopèdie. 3d. edition.38. 4to:Dionisii Geographia1. 8vo:Durham’s Phisico-theology1. 8vo:Electricitie des Vegetaux1. 8vo:Elemens d’Euclid1. 8vo:Fergusons Astronomy1. 8vo.Geomanique Practique1. 8vo:Gordon’s Geography.1. 8vo:Gregory’s Elements of Astronomy1. 8vo:Geographie abrige. Fresnoy.1. 8vo:Hubner’s Geography1. 8vo:Halley’s Astronomic tables 2 sets1. 4to:Institutions astronomique 17461. 4to:Ingenhouz. Experiments on Air 1779.1. 8vo:51Le Ami des hommes5. 8vo:Le Grand. Institutio Philosophiæ1. 8vo:Memoires of the American Academy of Arts.1. 4to:Martin’s Philosophical Grammer. 2 sets1 8vo:Martyn on Botany1. 8vo:Maclaurin’s Algebra1. 8vo:Maupertius. Œauvres de.4. 8vo.Newtoni Principia17394. 4to:Philosoph: transactions London. Vol 75. 17851. 4to.Ptolomæi Geographia1. fol.Priestley’s Perspective1. 8vo:Recherches sur les discouvertes microscopiques1. 8vo:Robertson’s elements of Navigation1. 8vo:23Simpson’s Algebra1. 8vo:
Simpson’s Elements of Geometry1. 8vo:Simpson’s Tracts1. 4to:Simpson’s fluxions2. 8vo:Traite de Geometrie. Le Clerk.1 8voWolfii Elementa Mathematheos1. 4to:Ward’s Mathematic’s1. 8vo:Wilson’s Navigation1. 8vo:12








Politics.L’Ami des hommes5. 8vo:Adams’s defence of American Constitutions3. 8vo:Angeloni’s letters2. 8vo:Affaires d’Angleterre & de l’Amerique8. 8vo:Annual Register 1781. 1771. 1774. 17754. 8vo:Administration provenciale1. 4to:Bonaventura, della Ragion di Stato. 16231. 4to:Bodin’s Commonwealth. 16061. fol.Britannic Constitution. Archerley.1. fol.Baconi opera1. fol.Bellendenus de Statu. 1787.1. 8vo:Coloniæ Anglicanæ illustatæ. Bollan.1. 4to:Commerce de l’Amerique Septentrionale. 1782.1. 4to:Chalmer’s Political Annals of the Colonies1. 4to:Craftsman14. 8vo:Corps universelle Diplomatique28. fol.  
  
Constitutie van Guelderland & Holland2. 12mo:Constitution van Amerika 2 sets2. 12mo:77Collection of treaties2. 8vo:Champion’s Reflections1. 8vo:Champion on Commerce1. 8vo:Condillac sur commerce et Gouvernment.1. 8vo:Collection of treaties from 1648 to 1784.3. 8vo:Droit publique de France. L’Abbe Fleury.2. 8vo:Dictionaire universelle diplomatique30. 4to:Debates in Parliament. 1784. 1785. 1786. 1787.10. 8vo:Droit de la Guerre & de la Paix. Grotius.2. 4to:Droit de la Nature. Puffendorf.2. 4to:Debates on East India Bill1. 8vo:Droit des Gens. Vattel.1. 4to.Debates on Fed. Constitution, Massachusetts1. 8vo.Dei delitti, e delle Pene1. 12mo.Freeholder1. 8vo:Gouverment, Science de8. 4to:67Harringtons Works. 3d. edit. 17471. fol.Harringtons Works1. 4to:Historyè la Paix de Utrect7. 8vo:India Reports 17821. 8vo:Interests presens des Puissances de L’Europe. Rousset.17. 8vo.Knox on the fisheries2. 8voLetters de M. Le Comte D’Estrades9. 8vo:Lettres de J. de Witt4. 8vo:Letters on Patriotism Bolinbroke.1. 8vo.Leggi e Constituzioni di S. M. Sardegna1. fol.  
Le Politique Hollandais4. 12mo:Langhorne’s dissertations on the It: Republics;1. 8vo:Lettres di Pricipi3. 4to:Lettre dal Bentivoglio1. 8vo:Life of Fox. 1783.1. 8vo:Locke on Government.  16941. 8vo:55  
  

Maxims du droit publique françois6. 8vo:Milton’s hist: political & Miscell: Works3. fol.Memorial of G. Britain & france relative to their territories in America1. 4to:Memoires de Rousset25. 12mo:  
Montague on Republics1. 8vo:Marine treaties1. 8vo:Monarchie, Aristo-democratique. Bromley.1. 8vo:Negotiations du chevalier D’Eon3. 8vo:Negotiations de Comte D’Avaux6. 8vo:New & old Principles of trade compared.1. 8vo.Ordinanzas de la ilustre Universidad.1. fol.Ordre social. Le Tronse.1. 8vo:Œuves de Montescue7. 8vo.  
Observations de finance et Commerce1. 8vo:Observations sur la Paix 17631. 8vo:59Principles of law & Government. 1781.1. 4to:Plato’s Republic.Spens1. 4to:  
Politique hollandais4. 8vo
Political disquisitions2. 8vo:Political tracts1. 8vo:Political Magazine 17821. 8vo:Prior documents2. 8vo:  
  
Principes de droit publique. Moreau.9. 8vo:Recueil des testamens politiques du. C. Richlieu4. 8vo:Recueil des loix constitutives des Etats unis 2 sets1. 8vo:Resolutions importantes de J. de Witt1. 8vo:Remembrancer 1776. 1777.Sidney on Goverment2. 8vo:————1. 4to:Sharpe’s free Militia1. 12mo———— on Slavery1. 12mo:  

———— City addresses1 12mo:Sansonino delle Republiche1. 8vo:Smiths Wealth of Nations2. 4to:38SciendeScience de Government8. 4to:Traite de Paix, à Paris 1763.1. 4to:Treaties from 1688. to 1727.1. 8vo:Traite de Westphalia6. 8vo:Tracts on constitutional subjects. Northcote.1. 8vo:Tucker on Goverment1. 8vo.Vattel droit des gens1. 4to:Valin. Comment: sur l’ordonnance marine.2. 4to:Walsingham’s Embassador1. 12mo:22  









English Poetry.Conquest of Canaan. 10 sets1. 8vo:Addisons Works4. 12mo:Addisons Poems1.—British Poets. collectionChaucers Works4. 8voDryden’s Virgil4. 12mo:Duncombes Horace4.—Glovers Leonidas1. 4to.Humphries’s happiness of America1. 4to.Conquest of Canaan. Dwight1. 8vo:Marvels Works2. 12mo:  
  Moore’s fables1.—Olways Works2. 8vo.Ovid’s Epistles1. 8vo:Littletons works3.—Spencer’s works2.—  
Thomson’s Season’s1. 12mo:Trapp’s Virgil3.—Young’s Night thoughts1.—Waller’s Works1.—Pope’s Homer4. 8voPope’s Works4. 8vo:Parnell’s Poems1. 12mo.47



French Poetry.Cantes de la Fontaine1. 12mo:Etrennes du Parnasse1.—Fables de la Fontaine 3 sets2L’Amerique delivercè2. 8voOdes de la Motte2.—Œuvres de Boileau2—Œuvres de FontaineŒuvres choisies de BoileauŒuvres du Comte Hamilton4. 12mo:Œuvres de Boileau1.—Odes de la Motte1. 8vo:  
Poesies di Horace  3. 12mo:Poesies de Malherbe1.—Le Quartre Poetiques2. 8vo:Le Chef—dŒuvres d’un Inconnu2. 12mo:Le Henriade1.—Le Parnasse chretien1.—Sarcotis Carmina1.—Fables de Phædre1. 8vo:28


Physic.Medecina Gymnastica. Power of Exercise. Fuller.1. 8vo.D’e L’Electricitie du Corps humain dans l’Etat de Santé et de Maladie (L’Abbe Bertolon 1780 1: 8vo:Harveii opera2. 4to:L’Œconomie  animale. Quesnay.2. 8vo:Leigh on Opium1. 8vo.Traitè Anatomique, de la Chenille.1. 4to:Radcliffe’s dispensatory.1. 8vo:Strother’s Lectures on Medecin2. 8vo.Strother’s Criticon Febrium1. 8vo.Wainwrights Non-naturals1. . .Watson’s chemical Essays4. 12mo:Mèdecine domestique—Bucan7. 8vo.Lady’s New Dispensatory & family Physician1. 12mo.



Latin Authors.Virgilius. Comment: Donat  1. 4to:Virgilius Pub.1. 4to:Strahans Virgil1. 8vo:Virgilii opera4:—Virgilius1.—Martinis Virgil2.—Ovidii opera omnia4. 4to:Ovid, in usum Delphini 2 sets.1. 8vo:Lucretius de rerum natura 2 sets1.—Horace. Ars Poetæ. Hurd.3. 8voHorace. Dacier8.—54
  
  
Davidson’s Horace  2. 8vo.Horace. delphini.1.—Odes of Horace—Roscommon.1.—Horace1. 12mo:
Comædie de Terence3. 8vo:Juvenal. 2 sets.1.—Creech’s Lucretuis1.—Lucani Pharsalia1.—Phædri fabula1.—Œuvres d’Ovid9. 12mo:  
Petrone lat. et fr:2.—Ovid. Heincius.2. 8vo:Marcus Aurelius1. 12mo:  
Heincii Comm: in Ovid.  2. 8vo:Ciceronis opera omnia8.—Tacitus. Ernestius2.—
Livy. Ernestius3.—Suetonius. Ernestius.1.—Eutropius1.—De Paw. notæ in Pindari1.—Plautus2.—Quintilian de Oratore1.—47Quintius Curtius1. 8vo.Plinii Epistolæ1.—Oraisons de Ciceron3. 12mo:Ciceron a Atticus4.—

Greek Authors.Themistii Opera  1. fol.Diogenes Laertius2. 8vo:Platonis opera omnia 15901. fol.Platonis opera omnia quæ extant. 1578.3. fol.Dionisius. Halicarnassinsis 1586.1.—Xenophontis opera1596.1.—Homeri, quæ extant1.—Dion Cassius. 1592.1.—Aristotelis opera omnia 16291.—Herodutus. Halicarnassinsis 15861.—Demosthenis et Alschinis opera1.—Thucydides1.—
 
  
 
Plutarchi opera omnia6. 4to:Dionisii Geographhia1. 8vo:Dionisii, orbis descriptio1.—Polibius3.—35.Hutchinson’s Xenophon1. 8vo:Methode Greques1.—Homeri Ilias2—Homeria Odyssia2—Antho Antonini transformationum Congeries.1.—Mounteney’s Demosthenes1.—Hippocratis, Aphorismi1. 12moPhillipiques de Demosthenes1.—

Philology.Synonymes françois Giràrd  2. 8voMethode de la langue latini1. 8vo.Logique, par M. du Marsais1.—Remarques critiques sur les oeuvres d’Horace10.—Le jardin des racines græques—2 set1.—
Synonymes latines1.—Grammaire Allemande1.—Boyer’s Grammer1.—Critical Works of Rapin2. 8vo.Principes généraux de la Grammaire. Restaut.1.—Principes de la langue fr. L’Abbe Girard,1.—Traite de la Prosodie françois. d’Olivet.1.—Synonymes françois. l’Abbe Girard2—35Monde primitifTraite de l’Orthographie1. 8vo:Stevens Spanish Grammer1.—Grammatica Busbeiana1.—Altiers Grammar Italien1.—Harris’s Philological Enquiries2.—Harris’s 3 treatises1.—Vrais principes de la langue françoise. Girard.Introduction a la Syntax Clarke1. 8vo:Marsais, des tropes de1.—



Metaphisics.Lockes Works  3. fol———— Essay on human Understanding.3. 12mo.De la Recherchè de la Veritè. 1688.2. fol.Œuvres D’Aguassan1. 4to:Adriani Heereboord, Meletemata. 1665.1. 4to:Origen des Idees1. 8vo:20


Theatre.Theatre d’Education  4. 8vo.Theatre des Grecs, Brumoy6.—Œuvres theatrique de M. Diderot.2.————— de Regnard4. 12mo:———— de Racine3.—
———— de Destouches10.————— de Corneille3.—De Graaf van Warwick1.—Duke of Buckinham’s Plays1.—Otway—2. 8vo:Theatre de Corneille5.—Œuvres de Moliere8. 12mo:Delivii Syntagma tragædiæ latinæ1. 4to:50

Miscellaneous.L’Albert moderneAntiqui Rhetores latini1. 4to.American gazateer3. 8vo:Abercrombie’s British Fruit Gardener1. 8vo.Almanack du Voyageur a Paris 17841. 8vo.Buommateus, della lingua Toscana1. 4to.Beauty’s triumph1. 8vo.Bromley’s collection of letters1. 8vo:Bolinbroke’s Works11. 8vo.Brett’s Feejou4. 8vo.Beattie’s Essays2. 8vo:Bibliotheque amusante4. 12mo.Bruyere, le character de la2. 12mo.Connoisance de la Mythologie1. 8vo.Contes de la Fontaine1. 8vo:Causini, de Eloquentia sacra & humana,1. 4to.Contes Mogols3. 8vo:Contes Peruviens2. 8vo:40Contes Persans5. 8vo.Contest Arabes6. 8vo.Clarendons tracts. 1727.1. fol.Cicero’s select orations1. 8vo.Catalogue of noble Authors1. 8vo.Cudworth on morality1. 8vo.  
  
  
Combrune on brewing1. 4to.Cooke’s Terence2. 8vo.Don Quixote, anadido4. 8vo.Duhammel’s husbandry1. 4to.Dialogues of the dead Fontenelle’s1. 12moDescriptions of Roads in England & Wales1. 8vo  
Drydens fables2. 12mo.Essais de Montaine3. 8vo.Emille de Rousseau4. 8vo.  
Elemens d’Angleterre3. 8vo.Essay on Public happiness, (Chattellux)2. 8vo.Elemens de Tacitè Tactique1. 8vo.  
Essais sur L’Equitation1. 12mo.Erreurs de Voltaire2. 8vo.Enquiry after happiness. Lucas.2. 8vo.45Fidde’s treatise of Morality1. 8vo.Gil Blass, french4. 8vo.Gil Blas, het leven van4. 8vo.Gordon’s tracts1. 8vo.Gedds Miscellanies3. 8vo.Gangehelli’s letters 1st VolHertzberg’s discourses, on Population & Commerce.1. 8vo.Humes Essays2. 8vo.Hitt’s treatise of fruit trees1. 8vo. 
Harris’s Philosophical Arangements1. 8vo.Instruction d’un Pere, a son fils, (Du Puy)1. 8vo.Jebb’s Works3. 8vo.Kentish travellers Companion1. 8vo.23  
Lettres de Sevigne8. 8vo.Le Grand, Institutio Philosophiæ1. 8vo.Libertatie de la Navigation1. 8vo.Les plus belles lettres, Richelett,1. 8vo.Lettres du Cardinal D’Ossat5. 8vo.Lettres du Chevalier Talbot2. 8vo.Locke on Understanding2 8vo.Maitre d’Hotel—La Science du1. 8vo.Magazine des Adolescentes2. 8vo.Military Instructor1. 8vo.Middleton’s Works4. 4to.Middleton’s Cicero2. 8vo.Miller’s Gardner’s Callender1. 8vo.Moral Philosopher3. 8vo.Maniere d’ètude les belles lettres, Rollin.4. 8vo.Magazine des Enfants2. 12mo.Memoires de Grammant2. 12mo.New Bath Guide1 8vo.44  
Orrery’s Pliny.2. 8vo.Oraisons de Ciceron—2 sets3. 8vo.Observer—4th Vol.Outlines of human life—1. 8vo.Phillipiques de Ciceron2. 8vo.Plinii Epistolæ1. 8vo.Poeses de Virgil4. 12mo.Plutarch—Œuvres de,16552. fol.Primandaye’s Essays1. 8vo.Philosophie rurale1. 4to.Provinciales, Montalte,1. 12mo.Rule of life1. 12mo.Rochefoucault,—pensees de la duc de.1. 8vo.Robinson Crusoe, Feutry,1. 8vo.Remarks on Jonson’s life of Milton1. 8vo.  
Rabblais6. 8voReponse de M Culonne1. 4to.Reflexions upon Ridicule1. 8vo.Russel’s letters, Lady.1. 8vo.Rousseau4. 8vo.Rabelais6. 8vo.Recherches sur la Richesse6. 12mo.47  
  
San Souci, Œuvres de4. 8vo.Shaftsbury’s Characteristics3. 8vo.Symes’s military Guide, 2d Vol only2. 8vo.Les Sourds & Muets—La veritable maniere d’instruire.1. 8voStockdale’s London Calendar. 1786 & 1788.2. 8vo.  

Swifts Works  13. 8voSwift. Remarks on by Orrery1. 12moTraite du Blason1. 8vo.Traite des Systems, Condillac1. 8vo.Theorie de l’Impost1. 8voTraite des sensations, Condillac2. 8voTraite general du Commerce2. 4to.Tatler4. 8vo.Tull’s horsehoeing husbandry1. 8vo.Theory of human Nature, Baumgarten,1. 12moThoughts on Laughter—Hutchinson1. 12mo.Vida de don Quichote4. 8vo.Voltaire43. 8vo.Winter Evenings3. 12mo88  






Dictionaries.Ainsworth’s latin dictionary  1. 4to.Boyer’s french dictionary2. 4to.Chambaud’s french dictionary2. 4to.Compendio del Voca: della Crusca4. 4to.Calepini dictionarium, undecim linguarum.1. fol.Dictionaire Poetique, par D’Ivignè.1. 4to.Dictionarium, historicum, poeticum—Stephanus—2 sets1. 4to.Dictionaire françoise-allemand1. fol.Dizionario della ling: Ital: ed Inglise Barretti.2. 4to.Dictionaire allemand-françoise1. folDictionaire de l’Academie2. 8vo.Dictionaire françois-latin1. 8vo.Dictionaire latin-françois1. 8vo.Dictionaire des commençans fr: & lat:1. 8vo.Dictionarium universale Latino-Gallicum1. 8vo.Dictionaire de L’Allemend1. 8vo.Dictionaire grammatical françois1. 8vo.24.  
  

  
Dictionaire Œconomique. Chomel.  3. fol.Dictionaire françois. Richelet.3. fol.Dictionaire universel diplomatique30. 4to.Dictionaire des Sciences38. 4to.Diccionario de Sobrino. spanish.3. 4to.Dictionaire de Danet. fr. & lat. 2 sets
  2. 4to.Dictionairre d’Histoire naturelle6. 4to.Dictionario de Sobrino, spanish & french1. 4toDictionaire royal. Lat. fr. Allemand2. 4to.Dictionaire de Danet2. 4toDictionarum lat & fr. Danet1. 4toDictionaire de l’Academie
  2. fol.Dictionaire de Trevou8. fol.Dictionaire de Moreri6. fol.Dictionaire grammatique2. 8voDictionaire D’Anectdotes2. 8vo.Dictionaire abrigee de la fable1. 8vo.Entick’s latin dictionary  1. 12mo:117Harris’s Lexicon technicum2. fol.Hederici lexicon græcum. 2 sets1. 4toLittleton’s latin dictionary 2 sets.1. 4to.Lexicon græco-latinum 16071. fol.Lexique manuale, french2. 4to.Novus apparatus, Græco-latinus1. 4to.Suidæ Lexicon Gr: & lat:3. fol.Thesaurus græcæ Poeseas. Morell.2. 4to.Thesaurus lingua latinæ. Stephanus.4. fol.Traitè de l’orthographie françoise1. 8vo.18Total—1674





